Sweeney and Kane, JJ.,
concur in part and dissent in part in the following memorandum by Kane, J. Kane, J. (concurring in part and dissenting in part): Although we agree with the majority that the instant judgment must be modified, we do not believe it is appropriate to command the commissioner to render a final decision on petitioner’s application in four months. In the first place, the practicalities involved in scheduling and completing the hearing process might well demand additional time. Moreover, even if the procedure could be accomplished within such a period, judicial relief to that extent is not presently warranted. Since the commissioner has discretion to issue or to refuse the license sought by petitioner, and since no definite time for the exercise of that discretion has been fixed by law, it follows that mandamus will lie to compel his decision only if a reasonable time to so act has lapsed or is on the verge of expiring. What is reasonable, of course, depends on the nature of the license and the circumstances of the particular case. Here, the record before us contains indications that petitioner, a recently incorporated entity controlled by Canadian citizens, may have links to individuals connected with organized criminal activities which cross State and national boundaries. Conceding that these indications merit an investigation, the majority awards relief to petitioner on the theory that the commissioner will soon use up the allotment of time reasonably needed to fulfill his responsibilities unless action is taken within four months. We cannot subscribe to this view. The majority emphasizes that the commissioner’s investigation has failed to generate anything more than speculation and innuendo, and notes that the materials relied on by him may not become available until some uncertain date in the future. True, the commissioner’s research has not yet produced definitive results, but the character and timing of the current indications are not entirely without significance. Petitioner’s application was submitted in December of 1978 and was completed in February of this year. Newspaper articles referring to actions by the Governor of Vermont involving an enterprise closely associated with petitioner’s principals appeared in mid-February of 1979; the search warrant based on an inspection of garbage from the Arizona residence of Joseph Bonanno, Sr., was executed in March of 1979; Emanuele Saputo, petitioner’s president, was interviewed as part of the commissioner’s inquiry in April of 1979; and the Royal Canadian Mounted Police executed search warrants directed at the offices of Saputo Cheese, Ltd., and the residences of some of petitioner’s stockholders on July 26, 1979. The ultimate worth of this information and its relevance to petitioner’s application remain to be seen. *730Nevertheless, even a cursory examination of the commissioner’s suspicions discloses that they are neither stale nor insubstantial. We are not dealing with a dog license or a parade permit, and the tentacles of organized crime, when seeking to penetrate a troubled but legitimate industry, are not likely to be prominently displayed for all to see. Petitioner’s interest, a valid one, is to have its application determined in a reasonable period of time. The commissioner’s responsibility, equally valid, is to promote the public welfare and to protect milk suppliers engaged in a sensitive business. Petitioner has not initiated production and has not incurred substantial operating expenses. If the allegations which have arisen are true, they should be verified. If not, the producers of milk, who bear risks far beyond the expectation of receiving payment for their deliveries, are entitled to be assured by the commissioner that they will be dealing with an enterprise of good character. A conditional license might satisfy petitioner today, and a bond might secure some of its potential customers tomorrow, but neither device would afford complete satisfaction to either if the final license is denied. The existence of such alternative measures dramatizes petitioner’s demand for speedy action, but it does not answer the basic question of whether a reasonable time for making a final decision has been or is about to be exceeded. The limit of reasonableness has not been violated—as the majority implicitly and correctly recognizes—and we are not convinced that the present record enables this court to predict when that point might be reached. Accordingly, while relief in the nature of mandamus should be granted in order to prevent future inaction or abuse, the judgment should do so without reference to any specific time period and without prejudice to an application for further relief.